EXHIBIT 10.1

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN AND FOR NEW CASTLE COUNTY

 

UNISUPER LTD., PUBLIC SECTOR SUPERANNUATION SCHEME BOARD, COMMONWEALTH
SUPERANNUATION SCHEME BOARD, UNITED SUPER PTY LTD., MOTOR TRADES ASSOCIATION OF

AUSTRALIA SUPERANNUATION FUND PTY LTD., H.E.S.T. AUSTRALIA LTD., CARE SUPER PTY
LTD., UNIVERSITIES SUPERANNUATION SCHEME LTD., BRITEL FUND NOMINEES LIMITED,
HERMES

ASSURED LIMITED, STICHTING PENSIOENFONDS ABP, CONNECTICUT RETIREMENT PLANS AND
TRUST FUNDS, and THE CLINTON TOWNSHIP POLICE AND FIRE RETIREMENT SYSTEM, on
behalf of themselves and all others similarly situated,

 

Plaintiffs,

 

v.

 

NEWS CORPORATION, a Delaware corporation,

K. RUPERT MURDOCH AC, PETER L. BARNES, CHASE CAREY, PETER CHERNIN, KENNETH E.
COWLEY AO, DAVID F. DEVOE, VIET DINH, RODERICK EDDINGTON, ANDREW S.B. KNIGHT,
LACHLAN K. MURDOCH, THOMAS J. PERKINS, STANLEY S. SHUMAN, ARTHUR M. SISKIND, and
JOHN L. THORNTON,

 

Defendants.

   :
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:   

Civil Action No. 1699-N

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STIPULATION OF SETTLEMENT

The parties to the above-captioned civil action, by and through their attorneys,
have entered into the following Stipulation of Settlement (this “Stipulation”),
subject to the approval of the Court.



--------------------------------------------------------------------------------

WHEREAS:

1. On April 6, 2004, The News Corporation Limited (“TNCL”), an Australian
corporation, announced that it planned to pursue a reorganization (the
“Reorganization”) that would result in it becoming a subsidiary of a new
Delaware Corporation, News Corporation (“News Corp.”);

2. Thereafter, representatives of the Australian Council of Super Investors,
Inc. (“ACSI”) and Corporate Governance International (“CGI”) had a series of
communications with representatives of TNCL about the Reorganization in general,
and the potential corporate governance structure of the new Delaware entity in
particular.

3. On October 6, 2004, TNCL issued a press release (the “October 6 Press
Release”), which stated that in order “to further strengthen the Company’s
already stringent corporate governance provisions,” TNCL’s board had approved,
and News Corp.’s board of directors had adopted, a package of governance
provisions, including three charter provisions on certain issues, a voting
agreement entered into by the Murdoch family interests (which was coupled with a
corresponding charter provision), as well as a board policy concerning
shareholder rights plans (the “Board Policy”);

4. The October 6 Press Release described the Board Policy as follows: “[T]he
Board has adopted a policy that if a shareholder rights plan is adopted by the
Company following reincorporation, the plan would have a one-year sunset clause
unless shareholder approval is obtained for an extension. The policy also
provides that if shareholder approval is not obtained, the Company will not
adopt a successor shareholder rights plan having substantially the same terms
and conditions”;

5. On October 7, 2004, TNCL sent a letter to all of its shareholders and options
holders containing largely the same information about the package of governance
provisions as the October 6 Press Release (the “October 7 Letter”);

 

2



--------------------------------------------------------------------------------

6. Thereafter, ACSI and CGI recommended the Reorganization to their members and
subscribers, respectively;

7. On October 26, 2004, the shareholders of TNCL voted to approve the
Reorganization, and on November 3, 2004, the Federal Court of Australia granted
its approval of the Reorganization;

8. On November 3, 2004, Liberty Media Corporation (“Liberty Media”) disclosed
that it had entered into a series of transactions that increased its voting
interest in News Corp. from 9.1% to 17.1%. Subsequently, on November 8, 2004,
News Corp. adopted a shareholder rights plan (the “Rights Plan”), and announced
that it was adopted to counter the threat posed by Liberty Media’s surprise
acquisition of shares of News Corp. stock;

9. On August 10, 2005, News Corp.’s board of directors announced that it had
decided to extend the Rights Plan for an additional two years because, in the
board’s view, the threat posed by Liberty Media had not yet been resolved;

10. On October 6, 2005, Plaintiffs, thirteen institutional investors, many of
whom are based in Australia, filed this lawsuit against News Corp. and its Board
of Directors alleging five different causes of action: (1) breach of contract;
(2) promissory estoppel; (3) fraud; (4) negligent misrepresentation; and
(5) breach of fiduciary duty (the “Action”). The crux of Plaintiffs’ case was
that Defendants broke a binding promise when they unilaterally extended the
Rights Plan because they did not allow shareholders to vote on the extension,
which Plaintiffs claimed was required by the Board Policy;

 

3



--------------------------------------------------------------------------------

11. On October 22, 2005, Defendants filed a motion to dismiss Plaintiffs’
complaint. The crux of Defendants’ motion to dismiss was that News Corp. never
promised to shareholders that the Board Policy was irrevocable, or a permanent
restriction on the News Corp. board’s exercise of its fiduciary duties. On
December 20, 2005, the Court of Chancery granted Defendants’ motion to dismiss
in part, dismissing the counts for fraud, negligent misrepresentation, and
breach of fiduciary duty. The Court, however, denied Defendants’ motion to
dismiss with respect to the counts for breach of contract and promissory
estoppel;

12. Thereafter, Defendants applied to the Court of Chancery for certification of
an Interlocutory Appeal to the Supreme Court of the Court of Chancery’s decision
on Defendants’ motion to dismiss. On January 19, 2006, the Court of Chancery
granted Defendants’ application. However, on January 27, 2006, the Supreme Court
declined to accept the Defendants’ interlocutory appeal;

13. On February 9, 2006, the Court of Chancery approved Plaintiffs’ discovery
scheduling order, and ordered that trial would commence on April 24, 2006;

14. Thereafter, the parties engaged in extensive document discovery. On March 7,
2006, the depositions of Michael O’Sullivan (President of ACSI) and Ian Philip
(Chief General Counsel of News Limited, a subsidiary of TNCL) were taken.
(Messrs. O’Sullivan and Philip were alleged by Plaintiffs to be the primary
participants in the discussions that led to TNCL’s willingness to have News
Corp. adopt the package of corporate governance provisions, including the Board
Policy);

15. On March 17, 2006, the parties’ counsel commenced settlement discussions,
which led to an agreement in principle to settle the litigation;

 

4



--------------------------------------------------------------------------------

16. On April 12, 2006, Plaintiffs amended their Complaint in order to raise
claims on behalf of a class of News Corp. stockholders (as defined below);

17. Plaintiffs, through their counsel, have completed a thorough investigation
of the claims and allegations asserted in the litigation, as well as the
underlying events and transactions relevant to those claims and allegations. In
connection with their investigation, Plaintiffs’ counsel (i) carefully reviewed
the thousands of pages of documents produced by the Defendants; (ii) took the
deposition of Mr. Philip, and defended the deposition of Mr. O’Sullivan; and
(iii) conducted extensive factual and legal research concerning the validity of
Plaintiffs’ claims.

18. In evaluating the settlement provided for herein (the “Settlement”),
Plaintiffs and their counsel have considered: (1) the substantial benefits to
the members of the Class (defined below) from the Settlement; (2) the facts
developed during discovery; (3) the attendant risks of continued litigation and
the uncertainty of the outcome of the Action; (4) the probability of success on
the merits and the allegations contained in the Action, including the
uncertainty relating to the proof of those allegations; (5) the desirability of
permitting the Settlement to be consummated as provided by the terms of this
Stipulation; and (6) the conclusion of Plaintiffs’ counsel that the terms and
conditions of the Settlement are fair, reasonable, adequate, and in the best
interests of the Class;

19. The Defendants, and each of them, have at all times denied, and continue to
deny, that any of them have committed, or have threatened to commit, any
wrongful acts or violations of law of any nature whatsoever in connection with
any of the matters alleged, or which could have been alleged, in this lawsuit.
In entering into this

 

5



--------------------------------------------------------------------------------

Settlement, the Defendants and their counsel have considered: (1) the facts
developed during discovery; (2) the burden, risk and expense of further
litigation, and the uncertainty of the outcome of the Action; (3) the
desirability of permitting the Settlement to be consummated as provided by the
terms of this Stipulation; and (4) the Defendants’ conclusion that the terms and
conditions of the Settlement are in the best interests of News Corp.;

NOW, THEREFORE, IT IS STIPULATED AND AGREED, by and among the parties hereto,
through their respective attorneys, subject to approval of the Court of
Chancery, and pursuant to Court of Chancery Rule 23, as follows:

20. Plaintiffs shall move the Court, and the Defendants shall support the
motion, to certify the Action to proceed as a class action pursuant to Court of
Chancery Rules 23(a), 23(b)(1) and 23(b)(2), without opt-out rights, by the
Plaintiffs on behalf of all persons or entities who owned shares of any class of
News Corp. common stock at any time, as well as all persons or entities who
owned shares of stock in TNCL (including ordinary shares and/or preferred
limited voting shares) at any time from September 30, 2004 to November 12, 2004,
either of record or beneficially, including any and all of their respective
successors-in-interest, predecessors, representatives, trustees, executors,
administrators, heirs, assigns or transferees, immediate and remote, and any
person or entity acting for or on behalf of, or claiming under, any of them, and
each of them (the “Class”). The named Plaintiffs shall request that the Court
certify them as representatives of the Class and that the Court designate
Grant & Eisenhofer P.A. as lead counsel for the Class, and the Defendants shall
not oppose such requests.

 

6



--------------------------------------------------------------------------------

21. The terms of the Settlement are as follows:

(a) The trial scheduled to begin on April 24, 2006, and any remaining pre-trial
discovery, has been postponed;

(b) A stockholder vote on a rights plan (as described below) will be held at
News Corp.’s regularly scheduled October 2006 annual meeting (the “October 2006
Annual Meeting”);

(c) The rights plan to be voted on at the October 2006 Annual Meeting, which may
be an extension of the Rights Plan, will be a two-year plan (expiring upon the
second anniversary of the stockholder vote described in paragraph (b) above, in
October 2008), with News Corp.’s board of directors having the right to extend
the rights plan for no more than one additional year after the expiration of the
two-year period if the threat posed by Liberty Media has not, in the board’s
judgment, been resolved (the “October 2006 Rights Plan”);

(d) If stockholders vote in favor of the October 2006 Rights Plan, the Action
will be dismissed with prejudice. Shareholder approval for the October 2006
Rights Plan must be obtained by a majority of the shares actually voting
(excluding from the denominator, as well as the numerator, abstentions and
broker non-votes);

(e) If stockholders vote against the October 2006 Rights Plan, News Corp. and
its board of directors retain the right to treat the vote as advisory, in which
case the parties will proceed with the litigation and trial in the Action. If
Defendants exercise the right to treat the vote as advisory, Defendants must
provide written notice thereof to Plaintiffs’ counsel within ten (10) business
days after the October 2006 Annual Meeting, whereupon the Settlement will
terminate and the parties shall be restored in all respects to their respective
positions existing prior to the execution of this Stipulation, and the parties

 

7



--------------------------------------------------------------------------------

shall jointly request that the Court set the case for trial as soon as
practicable, consistent with the Court’s schedule. If the Defendants do not
exercise their right to treat the vote as advisory, the Rights Plan will expire
effective on the eleventh business day after the October 2006 Annual Meeting.;

(f) If stockholders vote in favor of the October 2006 Rights Plan, or if the
stockholders vote against the October 2006 Rights Plan but the Defendants do not
exercise their right to treat the vote as advisory pursuant to paragraph 21(e)
above, the following shall apply:

(i) Upon the expiration of the October 2006 Rights Plan, or any other rights
plan adopted consistent with the remainder of this paragraph (f), no further
rights plan shall be adopted for a period of 9 months (the “Interim Period”).
Thereafter, News Corp. shall have the right to adopt new rights plans, without
stockholder approval, with a duration of up to one year. The expiration of any
such rights plans shall be followed by another Interim Period of 9 months,
during which the rights plan shall not be rolled over or extended, and no new
shareholder rights plan shall be adopted, without shareholder approval.
Notwithstanding the foregoing, News Corp. shall have the right to adopt a new
rights plan (or extend an existing rights plan), with a duration of one year,
during any Interim Period, if prior to or during that Interim Period (1) any
person acquires beneficial ownership of voting stock, and after such acquisition
such person beneficially owns at least 5% of the voting stock of News Corp.
(provided that this clause (1) shall not apply if such person beneficially owned
5% or more of News Corp.’s voting stock prior to the commencement of such
Interim Period unless (x) such person acquires at least another 5% of the
outstanding voting stock prior to or during

 

8



--------------------------------------------------------------------------------

such Interim Period, (y) such person acquires beneficial ownership of voting
stock during such Interim Period and after such acquisition such person
beneficially owns at least 15% of the outstanding voting stock, or (z) such
person beneficially owned at least 15% or more of News Corp.’s voting stock
prior to the commencement of such Interim Period and such person acquires at
least 3% of the outstanding voting stock during such Interim Period) or (2) any
person offers or proposes to acquire voting stock or assets of News Corp., and
after such acquisition, if it were successfully consummated, such person would
beneficially own 30% of the voting stock or would own 30% of the assets of News
Corp.;

(ii) Notwithstanding sub-paragraph (i) above, the company may adopt, at any
time, a rights plan of any type and duration with advance shareholder approval;
and

(iii) Shareholder approval, as referenced in sub-paragraphs (i) and (ii) above,
must be obtained by a majority of the shares actually voting (excluding from the
denominator, as well as the numerator, abstentions and broker non-votes);

(g) Plaintiffs may vote their shares of stock as they determine. However,
Plaintiffs and their counsel shall not solicit proxies or take any other action
in opposition to the October 2006 Rights Plan. No party to the Settlement, their
counsel, or ACSI, shall make any negative statements with respect to the
Settlement, the stockholder vote, or the October 2006 Rights Plan. Breach of
this provision shall be subject to injunctive relief, but shall not result in
liability for damages;

(h) It has been Plaintiffs’ position throughout this Action, as stated in the
Complaint and in other public statements, that the Action was not about the
merits of

 

9



--------------------------------------------------------------------------------

a rights plan, but was about the right to vote on any such rights plan. A
representative of Plaintiffs will reiterate that position in a public statement
when the Settlement is publicly disclosed;

(i) The provisions described in sub-paragraph 21(f) above will expire on the
20th anniversary of the October 2006 Annual Meeting;

(j) The parties acknowledge the importance of consummating the Settlement in
accordance with its terms, and it is a material term of the Settlement that it
be enforceable in accordance with its terms without interference from other
litigation. The parties to the Settlement agree to cooperate in the opposition
to any other litigation challenging the Settlement or any of its terms;

(k) None of the foregoing provisions are intended to limit, restrict or
eliminate the ability of stockholders under applicable Delaware law to amend
News Corp.’s certificate of incorporation in any manner;

(l) Recognizing the benefits conferred on all stockholders, News Corp. shall pay
the Plaintiffs’ attorneys fees and expenses in the amount of $1.65 million, as
described further below in paragraph 27.

22. Upon final Court approval of the Settlement, the parties agree that
(a) Plaintiffs’ claims asserted in the Action on behalf of the Class against all
Defendants shall be dismissed on the merits with prejudice against Plaintiffs
and all members of the Class, without costs, except as provided herein; and
(b) without limiting or being limited by the foregoing, any and all claims,
demands, rights, actions, causes of action, liabilities, damages, losses,
obligations, judgments, duties, suits, costs, expenses, matters and issues,
known or unknown, contingent or absolute, liquidated or unliquidated, disclosed
or

 

10



--------------------------------------------------------------------------------

undisclosed, hidden or concealed, matured or unmatured, accrued or unaccrued,
apparent or unapparent, that have been, could have been, or in the future can or
might be, asserted in this Court or in any other tribunal (including, but not
limited to, any claims arising under federal, state, foreign or common law
relating to any alleged fraud or misrepresentation; breach of any duty,
including any duty of disclosure (whether under state or federal law); breach of
contract; promissory estoppel; or otherwise) by the Plaintiffs or by or on
behalf of any other member of the Class, whether directly, representatively,
derivatively, individually, legally, equitably or any other type or in any other
capacity, against any of the Defendants, any of their respective family members,
parent entities, controlling persons, associates, affiliates or subsidiaries,
and each and all of their past, present or future officers, directors, agents,
employees, attorneys, consultants, accountants, shareholders, insurers,
co-insurers and re-insurers, advisors (including financial or investment),
investment bankers, commercial bankers, general or limited partners and
partnerships, limited liability companies, members, joint ventures, heirs,
executors, personal or legal representatives, estates, administrators, trustees,
predecessors, successors and assigns, whether or not served with process and
whether or not such person appeared in the Action (collectively, the “Released
Persons”), which have arisen, could have arisen, arise now or hereafter arise
out of, or relate in any manner to any of the acts, events, facts, matters,
transactions, occurrences, statements, representations, misrepresentations or
omissions or any other matter, thing or cause whatsoever set forth, alleged,
embraced, involved or otherwise asserted in the Action, or in any other court or
forum, by any member of the Class, including, without limitation, any claims
directly or indirectly related to the Action or to the allegations asserted in
the

 

11



--------------------------------------------------------------------------------

Action, including any disclosure claims premised on state or federal law (but
excluding any claims to enforce the terms of the Settlement) (collectively, the
“Settled Claims”), shall be completely, individually and collectively, fully,
finally and forever compromised, settled, released, discharged, extinguished and
dismissed with prejudice, subject to the terms and conditions set forth herein;
and (c) without limiting or being limited by the foregoing, any and all claims,
demands, rights, actions, causes of action, liabilities, damages, losses,
obligations, judgments, duties, suits, costs, expenses, matters and issues,
known or unknown, contingent or absolute, liquidated or unliquidated, disclosed
or undisclosed, hidden or concealed, matured or unmatured, accrued or unaccrued,
apparent or unapparent, that have been, could have been, or in the future can or
might be, asserted in this Court or in any other tribunal (including, but not
limited to, any claims arising under federal, state, foreign or common law
relating to any alleged fraud or misrepresentation; breach of any duty,
including any duty of disclosure (whether under state or federal law); breach of
contract; promissory estoppel; or otherwise) by the Defendants, whether
directly, representatively, derivatively, individually, legally, equitably or
any other type or in any other capacity, against any of the Plaintiffs, any of
their respective parent entities, controlling persons, associates, affiliates or
subsidiaries, and each and all of their past, present or future officers,
directors, agents, employees, attorneys, consultants, accountants, shareholders,
insurers, co-insurers and re-insurers, advisors (including financial or
investment), investment bankers, commercial bankers, general or limited partners
and partnerships, limited liability companies, members, joint ventures, heirs,
executors, personal or legal representatives, estates, administrators, trustees,
predecessors, successors and assigns, whether or not served with process and

 

12



--------------------------------------------------------------------------------

whether or not such person appeared in the Action, which have arisen, could have
arisen, arise now or hereafter arise out of, or relate in any manner to
Plaintiffs’ filing or pursuit of this Action (but excluding any claims to
enforce the terms of the Settlement), shall be completely, individually and
collectively, fully, finally and forever compromised, settled, released,
discharged, extinguished and dismissed with prejudice, subject to the terms and
conditions set forth herein.

23. Upon final Court approval of the Settlement, Plaintiffs and each of the
members of the Class shall be deemed to have, and by operation of the Order and
Final Judgment (as defined below) shall have, fully, finally, and forever
released, relinquished and discharged all Settled Claims and any Settled Claims
which any of the Plaintiffs and/or members of the Class do not know or suspect
to exist in his, her or its favor at the time of the release of the Released
Persons which, if known by him, her or it, might have affected his, her or its
settlement with and release of the Released Persons, or might have affected his,
her or its decision not to object to this Settlement. With respect to any and
all Settled Claims, the parties stipulate and agree that, upon final Court
approval of the Settlement, Plaintiffs shall expressly, and each of the members
of the Class shall be deemed to have, and by operation of the Order and Final
Judgment shall have, expressly waived, to the extent permissible by law, the
provisions, rights and benefits of California Civil Code § 1542, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Upon final Court approval of the Settlement, Plaintiffs and each of the members
of the Class shall be deemed to have waived, to the extent permissible by law,
and by operation

 

13



--------------------------------------------------------------------------------

of the Order and Final Judgment shall have waived, any and all provisions,
rights and benefits conferred by any law of any state or territory of the United
States, or principle of common law or international or foreign law, which is
similar, comparable or equivalent to California Civil Code § 1542. Plaintiffs
and members of the Class may hereafter discover facts in addition to or
different from those which they now know or believe to be true with respect to
the subject matter of the Settled Claims, but Plaintiffs shall expressly and
each member of the Class, upon final Court approval of the Settlement, shall be
deemed to have, and by operation of the Order and Final Judgment shall have,
fully, finally, and forever settled and released any and all Settled Claims,
known or unknown, suspected or unsuspected, contingent or non-contingent,
whether or not concealed or hidden, which now exist, or heretofore have existed,
upon any theory of law or equity now existing, including, but not limited to,
conduct which is negligent, intentional, with or without malice, or a breach of
any duty, law or rule, without regard to the subsequent discovery or existence
of such different or additional facts. The parties acknowledge, and the members
of the Class shall be deemed by operation of the Order and Final Judgment to
have acknowledged, that the foregoing waiver was bargained for and a material
element of the Settlement of which this release is a part.

24. Plaintiffs’ counsel will present the Settlement to the Court for approval as
soon as practicable and all of the parties will take all appropriate steps and
use their best efforts to obtain final Court approval of the Settlement and to
procure dismissal of the Action on the terms set forth herein.

25. As soon as practicable after this Stipulation has been executed, Plaintiffs’
counsel will request that the Court enter an Order, in substantially the form

 

14



--------------------------------------------------------------------------------

attached hereto as Exhibit A, providing, among other things: (i) that the Action
shall proceed as a class action on behalf of the Class; (ii) that the form and
manner of providing notice (as described in paragraph 26 below) to the Class is
approved; and (iii) for the scheduling of a settlement hearing.

26. News Corp. shall provide notice of the Settlement to the members of the
Class by means of (1) a press release to be agreed upon by the parties
substantially in the form attached hereto as Exhibit B, which together with this
Stipulation of Settlement shall be made available on News Corp.’s website until
the Settlement has been approved by the Court, and (2) a Form 8-K filing with
the Securities & Exchange Commission. News Corp. will pay the entire cost and
expense related to the provision of such notice to the Class.

27. If the terms of the Settlement as provided herein, including any
modifications thereto made with the consent of the parties, shall be approved by
the Court, Plaintiffs’ counsel will make an application to the Court of
Chancery, which the Defendants will support, for an award of attorneys’ fees and
expenses not to exceed $1,650,000.00 in the aggregate, to be paid solely by News
Corp. or one of its wholly-owned subsidiaries. News Corp. or one of its wholly
owned subsidiaries shall pay Plaintiffs’ counsel, Grant & Eisenhofer P.A., the
amount of $1,650,000.00 within ten (10) calendar days (or the first business day
following the 10th calendar day if not a business day) of the signing of this
Stipulation of Settlement. If the Court rejects this Settlement and/or rejects
or limits the fee awarded to Plaintiffs’ counsel, Grant & Eisenhofer will refund
the payment of $1,650,000.00 plus interest (or the amount of the fee award so
reduced and any proportionate amount of interest paid thereon) within ten
(10) calendar

 

15



--------------------------------------------------------------------------------

days following the Court’s decision. To the extent the fee award is reduced on
appeal, Grant & Eisenhofer P.A. shall refund the amount so reduced and any
proportionate amount of interest paid thereon.

28. Except as provided for in paragraphs 26 and 27 above, the Defendants and the
other Released Persons shall bear no other expenses, costs, damages or fees
incurred by Plaintiffs, or any member of the Class, or by any attorney, expert,
advisor, agent or representative of the foregoing persons in the Action. The
Defendants reserve the right to oppose any application made to the Court or any
other court to recover any such additional amounts.

29. If the Court approves the Settlement provided for herein, the Plaintiffs
will ask the Court to enter an order and final judgment, substantially in the
form attached hereto as Exhibit C (the “Order and Final Judgment”).

30. The obligations of the parties under this Stipulation, other than as
described in paragraphs 26 and 27 above, are conditioned upon final Court
approval of the Settlement and all transactions preparatory or incident thereto.
Notwithstanding anything in this Stipulation to the contrary, the effectiveness
of the release of the Settled Claims and the other obligations of the Plaintiffs
and the Defendants under the Settlement (except with respect to the payment of
attorneys’ fees and expenses) shall not be conditioned upon or subject to the
resolution of any appeal from the Court of Chancery’s entry of the Order and
Final Judgment which appeal relates solely to the issue of Plaintiffs’ counsel’s
application for an award of attorneys’ fees and/or the reimbursement of
expenses. As used in this Stipulation, “final Court approval of the Settlement”
shall mean that the Court has entered an Order approving the Settlement in
accordance with this Stipulation, including the releases contained herein, which
Order is finally affirmed on appeal or no longer is subject to appeal or review.

 

16



--------------------------------------------------------------------------------

31. In the event that: (i) the Court declines, in any respect (except for a
modification of the proposed Class definition or of the releases provided for
herein which is not material), to enter the Order and Final Judgment provided
for above and any one of the parties hereto fails to consent to the entry of
another form of order in lieu thereof; (ii) the Court disapproves the Settlement
proposed herein, including any amendments thereto agreed upon by all of the
parties; or (iii) the Court approves the Settlement proposed herein or any
amendment thereto approved by all of the parties, but such approval is reversed
or substantially modified on appeal without all parties consenting to such
modification and such reversal or modification becomes final by a lapse of time
or otherwise; then, in any of such events, the parties, Plaintiffs’ counsel, or
any of them, shall have the right to terminate the Settlement by written notice
to all other parties within ten (10) calendar days following the event giving
rise to the right of termination. If one or more parties exercises the right to
terminate the Settlement in accordance with this paragraph, this Stipulation,
the Settlement proposed herein (including any amendments hereof), any actions
taken or to be taken with respect to the Settlement proposed herein, and the
Order and Final Judgment to be entered shall be of no further force or effect
and shall be null and void, and without prejudice to any of the parties hereto,
who shall be restored in all respects to their respective positions existing
prior to the execution of this Stipulation. For purposes of this provision, a
disallowance or modification by the Court of the fees and expenses sought by
plaintiffs’ counsel shall not be deemed an amendment, modification or
disapproval of the Settlement or the Order and

 

17



--------------------------------------------------------------------------------

Final Judgment. Notwithstanding the foregoing, any findings the Court makes with
regard to certification of the Class or the qualifications of Plaintiffs as
appropriate Class representatives shall be binding in any further litigation.

32. Neither this Stipulation, nor any documents prepared, nor proceedings taken
in accordance with the terms set forth herein shall be construed as or deemed to
be evidence, or any admission or concession, either: (i) on the part of the
Plaintiffs, or any of them, of the lack of merit of the Action, or (ii) on the
part of the Defendants, or any of them, of any liability or wrongdoing
whatsoever, which is hereby expressly denied and disclaimed by the Defendants.
Neither this Stipulation, nor the fact of its execution, nor any of its
provisions, shall be offered or received in evidence in any action or proceeding
of any nature, or otherwise referred to or used in any manner in any court or
other tribunal, including, but not limited to, by any party hereto or their
counsel, except in a proceeding to enforce the terms thereof, including any
application for attorneys’ fees and expenses.

33. If any claims that are or would be subject to the release and dismissal
contemplated by the Settlement are asserted against any of the Released Persons
in any court prior to final Court approval of the Settlement, the Plaintiffs
shall join, where possible, in any motion to dismiss or stay such proceedings
and otherwise shall use their best efforts to support the Released Person(s)’
efforts to effect a withdrawal or dismissal of such claims.

34. The administration of the Settlement and final decision as to all disputed
questions of law and fact shall be under the authority of the Court.

35. Without further order of the Court, the parties may agree to

 

18



--------------------------------------------------------------------------------

reasonable extensions of time to carry out any of the provisions of this
Stipulation, except that the October 2006 Annual Meeting will be scheduled to
occur sometime in October 2006 and will be held when scheduled unless Defendants
obtain prior Court approval to postpone that meeting, for good cause shown;

36. This Settlement shall be binding upon and shall inure to the benefit of the
parties (and, in the case of the benefits, all Released Persons) and the
respective legal representatives, heirs, executors, administrators, transferees,
successors and assigns of all of such foregoing persons and upon any
corporation, partnership, or other entity into or with which any party or person
may merge or consolidate.

37. By signing this Stipulation, Plaintiffs’ counsel represent and warrant that
they have authority to act on behalf of all named Plaintiffs, and Defendants’
counsel represent and warrant that they have authority to act on behalf of all
Defendants.

38. All of the exhibits hereto are incorporated herein by reference as if set
forth herein verbatim, and the terms of all such exhibits are expressly made
part of this Stipulation.

39. The waiver by any party of any breach of this Stipulation shall not be
deemed or construed as a waiver of any other breach, whether prior, subsequent
or contemporaneous, of this Stipulation.

40. This Stipulation constitutes the entire agreement among the parties and
supersedes any prior agreements among the parties with respect to the subject
matter hereof. This Stipulation may be amended or any of its provisions waived
only by a writing executed by all of the parties hereto.

41. This Stipulation may be executed in two or more counterparts.

 

19



--------------------------------------------------------------------------------

42. Plaintiffs and Plaintiffs’ counsel represent and warrant that:
(i) Plaintiffs are members of the Class, and (ii) none of the Plaintiffs’ claims
or causes of action in the Action have been assigned, encumbered or in any
manner transferred in whole or in part.

43. This Stipulation shall be governed by the laws of the State of Delaware
without giving force to any of the provisions therein concerning conflicts of
laws.

DATED: April 12, 2006

 

GRANT & EISENHOFER, P.A.

/s/ Megan D. McIntyre

Stuart M. Grant (I.D. 2526) Megan D. McIntyre (I.D. 3307) Cynthia A. Calder
(I.D. 2978) Chase Manhattan Centre 1201 North Market Street Wilmington, DE 19801
Lead Counsel for Plaintiffs SKADDEN, ARPS, SLATE,     MEAGHER & FLOM LLP

/s/ Edward B. Micheletti

Edward P. Welch (I.D. 671) Robert Saunders (I.D. 3027) Edward B. Micheletti
(I.D. 3794) One Rodney Square P.O. Box 636 Wilmington, DE 19899-0636 Counsel for
Defendants

 

20



--------------------------------------------------------------------------------

EXHIBIT A

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN AND FOR NEW CASTLE COUNTY

 

UNISUPER LTD., PUBLIC SECTOR SUPERANNUATION SCHEME BOARD, COMMONWEALTH
SUPERANNUATION SCHEME BOARD, UNITED SUPER PTY LTD., MOTOR TRADES ASSOCIATION OF
AUSTRALIA SUPERANNUATION FUND PTY LTD., H.E.S.T. AUSTRALIA LTD., CARE SUPER PTY
LTD., UNIVERSITIES SUPERANNUATION SCHEME LTD., BRITEL FUND NOMINEES LIMITED,
HERMES ASSURED LIMITED, STICHTING PENSIOENFONDS ABP, CONNECTICUT RETIREMENT
PLANS AND TRUST FUNDS, and THE CLINTON TOWNSHIP POLICE AND FIRE RETIREMENT
SYSTEM, on behalf of themselves and all others similarly situated,

 

Plaintiffs,

 

v.

 

NEWS CORPORATION, a Delaware corporation, K. RUPERT MURDOCH AC, PETER L. BARNES,
CHASE CAREY, PETER CHERNIN, KENNETH E. COWLEY AO, DAVID F. DEVOE, VIET DINH,
RODERICK EDDINGTON, ANDREW S.B. KNIGHT, LACHLAN K. MURDOCH, THOMAS J. PERKINS,
STANLEY S. SHUMAN, ARTHUR M. SISKIND, and JOHN L. THORNTON,

 

Defendants.

   :
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:   

Civil Action No. 1699-N

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULING ORDER1

 

--------------------------------------------------------------------------------

1 Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Stipulation of Settlement dated April 12,
2006, as filed with the Delaware Court of Chancery.



--------------------------------------------------------------------------------

The parties having made application, pursuant to Court of Chancery Rule 23, for
an Order approving the settlement (the “Settlement”) of the above action (the
“Action”) in accordance with a Stipulation of Settlement dated as of April 12,
2006 (the “Stipulation”), which is incorporated herein by reference and which,
together with the accompanying documents, sets forth the terms and conditions
for the proposed Settlement of the Action and for a judgment dismissing
Plaintiffs’ claims in the Action with prejudice upon the terms and conditions
set forth therein; and the Court having read and considered the Stipulation and
the accompanying documents; and all parties having consented to the entry of
this Order;

IT IS HEREBY ORDERED this      day of             , 2006 that:

1. Preliminarily for purposes of this Order, the Action shall be maintained and
proceed as a class action pursuant to Court of Chancery Rules 23(a), 23(b)(1)
and 23(b)(2), without opt-out rights, by the Plaintiffs in the Action (the
“Plaintiffs”) on behalf of all persons or entities who owned shares of any class
of News Corp. common stock at any time, as well as all persons or entities who
owned shares of stock in TNCL (including ordinary shares and/or preferred
limited voting shares) at any time from September 30, 2004 to November 12, 2004,
either of record or beneficially, including any and all of their respective
successors-in-interest, predecessors, representatives, trustees, executors,
administrators, heirs, assigns or transferees, immediate and remote, and any
person or entity acting for or on behalf of, or claiming under, any of them, and
each of them (the “Class”).

2. A hearing (the “Hearing”) shall be held before the Court on             , at
            in the Court of Chancery of the State of Delaware, in and for Sussex
County, in the Court of Chancery Courthouse, 34 The Circle, Georgetown, DE
19947, for the purposes of: (a) determining whether the proposed Settlement of
the Action

 

2



--------------------------------------------------------------------------------

on the terms and conditions provided for in the Stipulation is fair, reasonable,
adequate and in the best interests of the Class and should be approved by the
Court, and whether the Order and Final Judgment provided for in the Stipulation
should be entered thereon; (b) determining whether the Action should be
certified as a class action; (c) considering the application of Plaintiffs’
counsel for an award of attorneys’ fees and expenses to be paid by News Corp. or
one of its wholly owned subsidiaries; and (d) ruling on such other matters as
the Court may deem appropriate. The Court may adjourn the Hearing (including
consideration of the application of Plaintiffs’ counsel for an award of
attorneys’ fees and expenses) or any adjournment thereof without further notice
to the Class other than by announcement at the Hearing or any adjournment
thereof.

3. The Court finds that the manner and form of notice set forth in subparagraphs
3(a) and 3(b) of this Order, meets the requirements of Court of Chancery Rule 23
and due process, is the best notice practicable under the circumstances, and
shall constitute due and sufficient notice to all persons entitled thereto.

(a) News Corp. shall provide notice of the Settlement to the members of the
Class by means of (1) a press release to be agreed upon by the parties
substantially in the form attached as Exhibit B to the Stipulation, which
together with the Stipulation shall be made available on News Corp.’s website
until the Settlement has been approved by the Court, and (2) a Form 8-K filing
with the Securities & Exchange Commission. News Corp. will pay the entire cost
and expense related to the provision of such notice to the Class.

 

3



--------------------------------------------------------------------------------

(b) At or before the Hearing provided for in paragraph 2 of this Order, News
Corp. shall file proof, by affidavit, that such notice provided for in paragraph
3(a) occurred.

4. At the Hearing, any member of the Class who desires to do so may appear
personally or by counsel, provided that an appearance is filed and served, as
hereinafter provided, and show cause, if any, why the Settlement of Plaintiffs’
claims in the Action should not be approved as fair, reasonable, adequate, and
in the best interests of the Class; why the Order and Final Judgment should not
be entered dismissing with prejudice Plaintiffs’ claims asserted against all of
the Defendants on the merits and with prejudice against the Plaintiffs and the
Class, as determined by the Court; or why the Court should not grant an
allowance of fees and expenses to Plaintiffs’ counsel for their services herein
and expenses incurred; provided, however, that no member of the Class or any
other person opposing the Settlement or any provision thereof shall be heard or
entitled to contest the approval of the terms and conditions of the Settlement
and, if approved, the Order and Final Judgment to be entered thereon and the
allowance of fees and expenses to Plaintiffs’ counsel, and no papers or briefs
submitted by any member of the Class or any other person shall be received and
considered, except by Order of the Court for good cause shown, unless, no later
than ten (10) calendar days prior to the Hearing, copies of: (a) a notice of
intention to appear; (b) a detailed statement of such person’s specific
objections to any matter before the Court; (c) proof that the person opposing
the Settlement was a member of the Class; (d) the grounds for such objections
and any reasons for the Class member’s desiring to appear and to be heard; and
(e) all documents and writings such person desires this Court to consider, shall
be served upon the following counsel:

Stuart M. Grant, Esquire

GRANT & EISENHOFER, P.A.

Chase Manhattan Centre

1201 North Market Street

Wilmington, DE 19801

 

4



--------------------------------------------------------------------------------

Edward P. Welch, Esquire

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

One Rodney Square

Post Office Box 636

Wilmington, DE 19899-0636

and then filed with the Register in Chancery at the New Castle County
Courthouse. Unless the Court otherwise directs, no member of the Class shall be
entitled to object to the Settlement, or to the Order and Final Judgment to be
entered herein, or to the award of attorneys’ fees and expenses to Plaintiffs’
counsel, or otherwise to be heard, except by serving and filing written
objections as described above. Any person who fails to object in the manner
provided above shall be deemed to have waived such objection and shall forever
be barred from making any such objection in this Action or in any other action
or proceeding.

5. Following the Hearing, if the Court approves the Settlement provided for in
the Stipulation, judgment shall be entered substantially in the form attached as
Exhibit C (the “Order and Final Judgment”) to the Stipulation.

6. In the event that: (i) the Court declines, in any respect (except for a
modification of the proposed Class definition or of the releases provided for in
the Stipulation which is not material), to enter the Order and Final Judgment
provided for above and any one of the parties hereto fails to consent to the
entry of another form of order in lieu thereof; (ii) the Court disapproves the
Settlement, including any amendments thereto agreed upon by all of the parties;
or (iii) the Court approves the Settlement or any amendment thereto approved by
all of the parties, but such approval is reversed or substantially modified

 

5



--------------------------------------------------------------------------------

on appeal without all parties consenting to such modification and such reversal
or modification becomes final by a lapse of time or otherwise; then, in any of
such events, the Stipulation, the Settlement (including any amendments hereof),
any actions taken or to be taken with respect to the Settlement, and the Order
and Final Judgment to be entered shall be of no further force or effect and
shall be null and void, and without prejudice to any of the parties hereto, who
shall be restored in all respects to their respective positions existing prior
to the execution of the Stipulation. For purposes of this provision, a
disallowance or modification by the Court of the fees and expenses sought by
plaintiffs’ counsel shall not be deemed an amendment, modification or
disapproval of the Settlement or the Order and Final Judgment.

7. The Court reserves the right to approve the Stipulation and the Settlement
with modifications and without further notice to members of the Class, and
retains jurisdiction over this Action to consider all further applications
arising out of or connected with the proposed Settlement.

8. Pending final determination of whether the Settlement should be approved,
Plaintiffs and all members of the Class, and any of them, are hereby barred and
enjoined from asserting, commencing, prosecuting, assisting, instigating or in
any way participating in the commencement or prosecution of any action asserting
any Settled Claims, either directly, representatively, derivatively or in any
other capacity.

 

 

Chancellor

 

6



--------------------------------------------------------------------------------

EXHIBIT B

 

LOGO [g11656logo.jpg]

   News Corporation

--------------------------------------------------------------------------------

NEWS RELEASE

--------------------------------------------------------------------------------

For Immediate Release   Contact: Media – Andrew Butcher 212-852-7070   Investors
– Reed Nolte 212-852-7092

News Corporation Settles Litigation Regarding

Stockholder Rights Plan

 

--------------------------------------------------------------------------------

NEW YORK, NY, April 12, 2006 – News Corporation today announced that it had
settled a lawsuit regarding its stockholder rights plan.

The settlement has been approved unanimously by the News Corporation Board of
Directors and the plaintiffs and is subject to approval by the Delaware Court of
Chancery.

Under the terms of the agreement, the trial and all remaining proceedings in the
litigation will be postponed pending a stockholder vote on a rights plan to be
held at News Corporation’s annual stockholders meeting in October 2006.

If stockholders vote in favor of the rights plan, the litigation will be
dismissed. If stockholders vote against the plan, the company has the right to
treat the vote as advisory and proceed with the litigation.

At the October stockholders meeting, an extension of the existing rights plan to
October 2008 will be proposed, with the company having the right to extend for
one year if the situation with Liberty Media, which led to the adoption of the
rights plan, remains unresolved. If the stockholders vote in favor of the rights
plan, then at the expiration of the existing stockholder rights plan or any
other rights plan, the company may adopt subsequent rights plans of one-year
duration without shareholder approval, subject to interim periods of nine months
between plans. If during or prior to any interim period, any stockholder
acquires 5 percent or more of News Corporation’s voting stock, offers to
purchase voting stock or assets that would result in their owning 30 percent or
more of News Corporation’s voting stock or assets, or in certain other
circumstances, the company may immediately adopt a new rights plan of one-year
duration. The company may, of course, also adopt new rights plans or extend
existing rights plans of unlimited duration with shareholder approval.

The settlement agreement will be attached to a Form 8-K to be filed by the
company with the Securities and Exchange Commission. The company has agreed to
pay the plaintiffs’ attorneys fees and expenses in the litigation.

News Corporation (NYSE: NWS, NWS.A; ASX: NWS, NWSLV) had total assets as of
December 31, 2005 of approximately US$55 billion and total annual revenues of
approximately US$24 billion. News Corporation is a diversified international
media and entertainment company with operations in eight industry segments:
filmed entertainment; television; cable network programming; direct broadcast
satellite television; magazines and inserts; newspapers; book publishing; and
other. The activities of News Corporation are conducted principally in the
United States, Continental Europe, the United Kingdom, Australia, Asia and the
Pacific Basin.

For more information about News Corporation, please visit www.newscorp.com.

 

--------------------------------------------------------------------------------

1211 AVENUE OF THE AMERICAS · NEW YORK, NEW YORK 10036 · newscorp.com



--------------------------------------------------------------------------------

EXHIBIT C

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN AND FOR NEW CASTLE COUNTY

 

UNISUPER LTD., PUBLIC SECTOR SUPERANNUATION SCHEME BOARD, COMMONWEALTH
SUPERANNUATION SCHEME BOARD, UNITED SUPER PTY LTD., MOTOR TRADES ASSOCIATION OF
AUSTRALIA SUPERANNUATION FUND PTY LTD., H.E.S.T. AUSTRALIA LTD., CARE SUPER PTY
LTD., UNIVERSITIES SUPERANNUATION SCHEME LTD., BRITEL FUND NOMINEES LIMITED,
HERMES ASSURED LIMITED, STICHTING PENSIOENFONDS ABP, CONNECTICUT RETIREMENT
PLANS AND TRUST FUNDS, and THE CLINTON TOWNSHIP POLICE AND FIRE RETIREMENT
SYSTEM, on behalf of themselves and all others similarly situated,

 

Plaintiffs,

 

v.

 

NEWS CORPORATION, a Delaware corporation, K. RUPERT MURDOCH AC, PETER L. BARNES,
CHASE CAREY, PETER CHERNIN, KENNETH E. COWLEY AO, DAVID F. DEVOE, VIET DINH,
RODERICK EDDINGTON, ANDREW S.B. KNIGHT, LACHLAN K. MURDOCH, THOMAS J. PERKINS,
STANLEY S. SHUMAN, ARTHUR M. SISKIND, and JOHN L. THORNTON,

 

Defendants.

   :
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:
:   

 

 

 

 

Civil Action No. 1699-N

ORDER AND FINAL JUDGMENT1

--------------------------------------------------------------------------------

1 Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Stipulation of Settlement dated April 12,
2006, as filed with the Delaware Court of Chancery.



--------------------------------------------------------------------------------

A Hearing having been held before this Court on                     , 2006,
pursuant to this Court’s Order dated                     , 2006 (the “Scheduling
Order”), upon a Stipulation of Settlement (the “Stipulation”) filed in the above
action (the “Action”), which is incorporated herein by reference; it appearing
that due notice of said hearing has been given in accordance with the aforesaid
Scheduling Order; the respective parties having appeared by their attorneys of
record; the Court having heard and considered evidence in support of the
proposed settlement (the “Settlement”) set forth in the Stipulation; the
attorneys for the respective parties having been heard; an opportunity to be
heard having been given to all other persons requesting to be heard in
accordance with the Scheduling Order; the Court having determined that notice to
the Class was adequate and sufficient; and the entire matter of the proposed
Settlement having been heard and considered by the Court:

IT IS ORDERED, ADJUDGED AND DECREED THIS              DAY OF             , 2006,
AS FOLLOWS:

1. In full compliance with Court of Chancery Rule 23 and the requirements of due
process, New Corp. provided notice of the Settlement to the members of the Class
by means of (1) a press release, which together with the Stipulation of
Settlement was made available on News Corp.’s website, and (2) a Form 8-K filing
with the Securities & Exchange Commission. (collectively, the “Notice”).

2. Each of the provisions of Court of Chancery Rule 23(a) has been satisfied and
the Action has been properly maintained according to the provisions of Court of
Chancery Rule 23(b) with respect to the claims asserted on behalf of the Class.
Specifically, based on the record of the Action, this Court expressly and
conclusively finds and orders that: (a) the Class, as defined in the Scheduling
Order, was so numerous that joinder of all members was

 

2



--------------------------------------------------------------------------------

impracticable; (b) there were questions of law or fact common to the Class;
(c) the claims or defenses of the representative plaintiffs in the Action were
typical of the claims or defenses of the Class; (d) the representative
plaintiffs in the Action and their counsel have fairly and adequately protected
and represented the interests of the Class; and (e) the requirements of Court of
Chancery Rule 23(b)(1) and (2) have been satisfied. The Action is certified as a
class action, pursuant to Court of Chancery Rules 23(a), 23(b)(1) and 23(b)(2),
without opt-out rights on behalf of the Class, which is a class consisting of
all persons or entities who owned shares of any class of News Corp. common stock
at any time, as well as all persons or entities who owned shares of stock in
TNCL (including ordinary shares and/or preferred limited voting shares) at any
time from September 30, 2004 to November 12, 2004, either of record or
beneficially, including any and all of their respective successors-in-interest,
predecessors, representatives, trustees, executors, administrators, heirs,
assigns or transferees, immediate and remote, and any person or entity acting
for or on behalf of, or claiming under, any of them, and each of them.

3. Due and adequate notice of the proceedings having been provided to the
members of the Class, and a full opportunity having been offered to them to
participate in this Hearing, it is hereby determined that they are bound by this
Order and Final Judgment.

4. The Stipulation and the terms of the Settlement as described in the
Stipulation and the Notice are hereby approved and confirmed as being fair,
reasonable, adequate, and in the best interests of the Class; the parties to the
Stipulation are directed hereby to consummate the Settlement in accordance with
the terms and conditions set forth in the Stipulation; and the Register in
Chancery is directed to enter and docket this Order and Final Judgment in the
Action.

 

3



--------------------------------------------------------------------------------

5. Plaintiffs’ claims asserted in the Action on behalf of the Class against all
Defendants shall be dismissed on the merits with prejudice against Plaintiffs
and all members of the Class, without costs, except as provided herein. Without
limiting or being limited by the foregoing, any and all claims, demands, rights,
actions, causes of action, liabilities, damages, losses, obligations, judgments,
duties, suits, costs, expenses, matters and issues, known or unknown, contingent
or absolute, liquidated or unliquidated, disclosed or undisclosed, hidden or
concealed, matured or unmatured, accrued or unaccrued, apparent or unapparent,
that have been, could have been, or in the future can or might be, asserted in
this Court or in any other tribunal (including, but not limited to, any claims
arising under federal, state, foreign or common law relating to any alleged
fraud or misrepresentation; breach of any duty, including any duty of disclosure
(whether under state or federal law); breach of contract; promissory estoppel;
or otherwise) by the Plaintiffs or by or on behalf of any other member of the
Class, whether directly, representatively, derivatively, individually, legally,
equitably or any other type or in any other capacity, against any of the
Defendants, any of their respective family members, parent entities, controlling
persons, associates, affiliates or subsidiaries, and each and all of their past,
present or future officers, directors, agents, employees, attorneys,
consultants, accountants, shareholders, insurers, co-insurers and re-insurers,
advisors (including financial or investment), investment bankers, commercial
bankers, general or limited partners and partnerships, limited liability
companies, members, joint ventures, heirs, executors, personal or legal
representatives, estates, administrators, trustees, predecessors, successors and
assigns, whether or not served with process and whether or not such person
appeared in the Action (collectively, the “Released Persons”), which have
arisen, could have arisen, arise now or hereafter arise out of, or relate in any
manner to any of the

 

4



--------------------------------------------------------------------------------

acts, events, facts, matters, transactions, occurrences, statements,
representations, misrepresentations or omissions or any other matter, thing or
cause whatsoever set forth, alleged, embraced, involved or otherwise asserted in
the Action, or in any other court or forum, by any member of the Class,
including, without limitation, any claims directly or indirectly related to the
Action or to the allegations asserted in the Action, including any disclosure
claims premised on state or federal law (but excluding any claims to enforce the
terms of the Settlement) (collectively, the “Settled Claims”), shall be
completely, individually and collectively, fully, finally and forever
compromised, settled, released, discharged, extinguished and dismissed with
prejudice, subject to the terms and conditions set forth herein. Without
limiting or being limited by the foregoing, any and all claims, demands, rights,
actions, causes of action, liabilities, damages, losses, obligations, judgments,
duties, suits, costs, expenses, matters and issues, known or unknown, contingent
or absolute, liquidated or unliquidated, disclosed or undisclosed, hidden or
concealed, matured or unmatured, accrued or unaccrued, apparent or unapparent,
that have been, could have been, or in the future can or might be, asserted in
this Court or in any other tribunal (including, but not limited to, any claims
arising under federal, state, foreign or common law relating to any alleged
fraud or misrepresentation; breach of any duty, including any duty of disclosure
(whether under state or federal law); breach of contract; promissory estoppel;
or otherwise) by the Defendants, whether directly, representatively,
derivatively, individually, legally, equitably or any other type or in any other
capacity, against any of the Plaintiffs, any of their respective parent
entities, controlling persons, associates, affiliates or subsidiaries, and each
and all of their past, present or future officers, directors, agents, employees,
attorneys, consultants, accountants, shareholders, insurers, co-insurers and
re-insurers, advisors

 

5



--------------------------------------------------------------------------------

(including financial or investment), investment bankers, commercial bankers,
general or limited partners and partnerships, limited liability companies,
members, joint ventures, heirs, executors, personal or legal representatives,
estates, administrators, trustees, predecessors, successors and assigns, whether
or not served with process and whether or not such person appeared in the
Action, which have arisen, could have arisen, arise now or hereafter arise out
of, or relate in any manner to Plaintiffs’ filing or pursuit of this Action (but
excluding any claims to enforce the terms of the Settlement), shall be
completely, individually and collectively, fully, finally and forever
compromised, settled, released, discharged, extinguished and dismissed with
prejudice, subject to the terms and conditions set forth herein.

6. Plaintiffs and each of the members of the Class shall be deemed to have, and
by operation of this Order and Final Judgment shall have, fully, finally, and
forever released, relinquished, and discharged all Settled Claims and any
Settled Claims which any of the Plaintiffs and/or member of the Class do not
know or suspect to exist in his, her, or its favor at the time of the release of
the Released Persons which, if known by him, her, or it, might have affected
his, her, or its settlement with and release of the Released Persons, or might
have affected his, her, or its decision not to object to this Settlement. With
respect to any and all Settled Claims, the parties stipulate and agree that
Plaintiffs shall expressly, and each of the members of the Class shall be deemed
to have, and by operation of this Order and Final Judgment shall have, expressly
waived, to the extent permissible by law, the provisions, rights and benefits of
California Civil Code § 1542, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

6



--------------------------------------------------------------------------------

Plaintiffs and each of the members of the Class shall be deemed to have waived,
and by operation of this Order and Final Judgment shall have waived, to the
extent permissible by law, any and all provisions, rights and benefits conferred
by any law of any state or territory of the United States, or principle of
common law or international or foreign law, which is similar, comparable or
equivalent to California Civil Code § 1542. Plaintiffs and members of the Class
may hereafter discover facts in addition to or different from those which they
now know or believe to be true with respect to the subject matter of the Settled
Claims, but Plaintiffs shall expressly and each member of the Class shall be
deemed to have, and by operation of this Order and Final Judgment shall have,
fully, finally, and forever settled and released any and all Settled Claims,
known or unknown, suspected or unsuspected, contingent or non-contingent,
whether or not concealed or hidden, which now exist, or heretofore have existed,
upon any theory of law or equity now existing, including, but not limited to,
conduct which is negligent, intentional, with or without malice, or a breach of
any duty, law or rule, without regard to the subsequent discovery or existence
of such different or additional facts. The parties acknowledge, and the members
of the Class shall be deemed by operation of this Order and Final Judgment to
have acknowledged, that the foregoing waiver was separately bargained for and a
material element of the Settlement of which this release is a part.

7. The Plaintiffs and the members of the Class are hereby, individually and
severally, permanently barred and enjoined from instituting, commencing,
prosecuting, participating in or continuing any action or other proceeding in
any court or tribunal of this or any other jurisdiction, either directly,
representatively, derivatively or in any other capacity, against any of the
Released Persons, based upon, arising out of, or in any way related to or

 

7



--------------------------------------------------------------------------------

for the purpose of enforcing any Settled Claim, all of which Settled Claims are
hereby declared to be compromised, settled, released, dismissed with prejudice
and extinguished by virtue of the proceedings in the Action and this Order and
Final Judgment.

8. The attorneys for the Plaintiffs are awarded attorneys’ fees and expenses in
the amount of $            , which sum the Court finds to be fair and
reasonable, to be paid solely by News Corp. or one of its wholly-owned
subsidiaries in accordance with the terms of the Stipulation.

9. This Order and Final Judgment shall not constitute any evidence or admission
by any of the Defendants hereto or any other person that any acts of negligence
or wrongdoing of any nature have been committed and shall not be deemed to
create any inference that there is any liability therefore.

10. The effectiveness of the provisions of this Order and Final Judgment and the
obligations of the Plaintiffs and the Defendants under the Settlement shall not
be conditioned upon or subject to the resolution of any appeal from this Order
and Final Judgment that relates solely to the issue of Plaintiffs’ counsel’s
application for an award of attorneys’ fees and expenses.

11. Without affecting the finality of this Order and Final Judgment,
jurisdiction is hereby retained by this Court for the purpose of protecting and
implementing the Stipulation and the terms of this Order and Final Judgment,
including the resolution of any disputes that may arise with respect to the
effectuation of any of the provisions of the Stipulation, and for the entry of
such further orders as may be necessary or appropriate in administering and
implementing the terms and provisions of the Settlement and this Order and Final
Judgment.

 

 

Chancellor

 

8